                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          OCALA DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,

v.                                              Case No. 5:03-cr-43-Oc-32PRL

TRAVIS LAMONTEZ MILLER,

      Defendant.



                                  ORDER

      This case is before the Court on Defendant Travis Lamontez Miller’s

Unopposed Motion for Sentence Reduction under the First Step Act of 2018.

(Doc. 42). Section 404 of the First Step Act, Pub. L. No. 115-391, made

retroactive the reduction in statutory penalties that were modified by the Fair

Sentencing Act of 2010, Pub. L. No. 111-220, 124 Sta. 2372 (2010). According to

the First Step Act, a court may “impose a reduced sentence as if [the Fair

Sentencing Act of 2010] were in effect at the time the covered offense was

committed.” First Step Act of 2018, Pub. L. No. 115-391, § 404(b) (2018).

      In February 2005, Mr. Miller was sentenced to 211 months’ imprisonment

followed by 4 years of supervised release. (Doc. 29). Retroactively applying the

Fair Sentencing Act, Mr. Miller’s amended guideline range is 151 to 188 months
to be followed by a minimum of 3 years of supervised release. (Doc. 39). The

United States and Mr. Miller agree that a new sentence of 174 months’

imprisonment and 3 years of supervised release is appropriate. (Doc. 42).

      Accordingly, it is hereby

      ORDERED:

      Defendant Travis Lamontez Miller’s term of imprisonment is reduced to

174 months or time served, whichever is greater. USSG § 1B1.10(b)(2)(C).

Further, Defendant’s term of supervised release is reduced to three years. All

other terms and conditions of the Defendant’s Judgment, (Doc. 29), remain in

full force and effect.

      DONE AND ORDERED in Jacksonville, Florida this 21st day of

February, 2019.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge

jb
Copies:

Counsel of record
United States Marshals Service
United States Probation Office
Bureau of Prisons
Defendant




                                      2
